     Case 3:16-cv-01570-HZ   Document 219   Filed 02/26/20   Page 1 of 11
                                                                            1



 1                      IN THE UNITED STATES DISTRICT COURT

 2                            FOR THE DISTRICT OF OREGON

 3     LEUPOLD & STEVENS, INC.,         )
                                        )
 4                Plaintiff,            ) No. 3:16-cv-01570-HZ
                                        )
 5           vs.                        ) February 11, 2020
                                        )
 6     LIGHTFORCE USA, INC. d/b/a       ) Portland, Oregon
       NIGHTFORCE OPTICS and            )
 7     NIGHTFORCE USA,                  )
                                        )
 8                Defendant.            )
       ---------------------------------
 9

10

11

12

13

14                                TELEPHONIC HEARING

15                             TRANSCRIPT OF PROCEEDINGS

16                   BEFORE THE HONORABLE MARCO A. HERNANDEZ

17                      UNITED STATES DISTRICT COURT JUDGE

18

19

20

21

22

23

24

25
     Case 3:16-cv-01570-HZ   Document 219   Filed 02/26/20   Page 2 of 11
                                                                            2



 1                                     APPEARANCES

 2     FOR THE PLAINTIFF:        Brian C. Park
                                 Stoel Rives LLP
 3                               600 University Street
                                 Suite 3600
 4                               Seattle, WA 98101

 5                               Nathan C. Brunette
                                 Stoel Rives LLP
 6                               760 S. W. Ninth Avenue
                                 Suite 3000
 7                               Portland, OR 97205

 8     FOR THE DEFENDANT:        David A. Casimir
                                 Casimir Jones S.C.
 9                               2275 Deming Way
                                 Suite 310
10                               Middleton, WI 53562

11                               Scott E. Davis
                                 Klarquist Sparkman, LLP
12                               One World Trade Center
                                 121 S. W. Salmon Street
13                               Suite 1600
                                 Portland, OR 97204
14
       COURT REPORTER:           Nancy M. Walker, CSR, RMR, CRR
15                               United States District Courthouse
                                 1000 S. W. Third Avenue, Room 301
16                               Portland, OR 97204
                                 (503) 326-8186
17

18

19

20

21

22

23

24

25
     Case 3:16-cv-01570-HZ   Document 219   Filed 02/26/20   Page 3 of 11
                                                                            3



 1                              P R O C E E D I N G S

 2                 THE CLERK:     Good afternoon.       This is the matter of

 3     Leupold versus Nightforce, Case No. 16-cv-1570, Judge

 4     Hernandez presiding.       This is the time set for a scheduling

 5     conference.

 6                 Please note we have a court reporter present, so

 7     please identify yourself each time you speak.

 8                 Counsel, please tell me who all is on the record,

 9     starting with the plaintiff.

10                 MR. PARK:     Brian Park for the plaintiff.

11                 MR. BRUNETTE:     Nathan Brunette for the plaintiff.

12                 MR. DAVIS:     Scott Davis for defendant.

13                 MR. CASIMIR:     David Casimir for defendant.

14                 THE COURT:     Good afternoon.       This is Judge Hernandez.

15                 So we are gathered here to talk about scheduling.

16     And let's -- first I want to talk about the doctrine of

17     equivalents first.       We just issued an opinion, and I want to

18     first turn to the plaintiff and say, did our opinion resolve

19     your doctrine of equivalents issue?

20                 MR. PARK:     This is Brian Park.

21                 Yes, Your Honor, as to at least one of the disputed

22     claim terms, the "projecting outwardly from" term, your

23     decision did resolve that.

24                 Assuming that the same analysis and rationale applies

25     to the very similar "spiraling outward from" claim dispute,
     Case 3:16-cv-01570-HZ   Document 219   Filed 02/26/20   Page 4 of 11
                                                                              4



 1     then I think that your decision from yesterday would resolve

 2     that also.

 3                 And then I don't know if Nightforce intends to

 4     continue asserting that there is a claim construction needed

 5     for the "Archimedean versus linear" issue.               If so, that would

 6     remain, I believe, for the pretrial conference.

 7                 THE COURT:     All right.

 8                 Mr. Casimir, does that sound right to you?

 9                 MR. DAVIS:     Your Honor, if I might, this is Scott

10     Davis for defendant.

11                 THE COURT:     Oh, sure.

12                 MR. DAVIS:     I think that as to the first term,

13     "projecting outwardly from the exterior of the housing," it's

14     the plaintiff who would be asserting the doctrine of

15     equivalents, and it sounds like they no longer intend to do

16     that.

17                 I would think there is still an issue with doctrine

18     of equivalents potentially in play on the "spiraling outwardly

19     from the axis of rotation" term, which hasn't been resolved;

20     and Nightforce does not believe that the Court's opinion

21     touched on any issue that is pertinent to that.

22                 THE COURT:     Okay.     Thank you.

23                 Let's now talk about scheduling, and we're going to

24     get back to this in a second.

25                 The first deadline that I want to talk to you about
     Case 3:16-cv-01570-HZ   Document 219    Filed 02/26/20   Page 5 of 11
                                                                               5



 1     is the expert motions deadline, and it looks like the parties

 2     are looking for March the 2nd.           That's acceptable to me.

 3                 And then expert and doctrine of equivalents

 4     responses, March the 16th, that's acceptable to me.

 5                 And then expert and doctrine of equivalent replies,

 6     you wanted March the 26th.           I'm going to give you until March

 7     the 23rd.

 8                 As regards the waves of pretrial filings, I am not

 9     moving those because I won't have time to get through

10     everything and be ready to try your case if I move them.

11                 Final pretrial conference, May 11th, and start of the

12     trial May 19th, those dates remain the same.

13                 Hang on a second.        My court reporter is having

14     technical difficulties.

15                 (There is a brief pause in the proceedings.)

16                 THE COURT:     All right.       We're back.

17                 Then returning to the doctrine of equivalents,

18     because it may still be a live issue as regards the "spiraling

19     outward" term, I have a note that Nightforce believes that the

20     doctrine of equivalents is a matter for the Court as a

21     threshold gatekeeping matter and perhaps kind of in line with

22     a Daubert analysis -- I'm not sure -- but that there's a

23     gatekeeping function that must occur before any such theory

24     can be presented to the Court.

25                 I haven't found anything that tells me that.              So I
     Case 3:16-cv-01570-HZ   Document 219    Filed 02/26/20   Page 6 of 11
                                                                                    6



 1     will leave it to Nightforce to come up with some authority on

 2     that proposition.       Today is Tuesday.         You have until Friday.

 3     And all I really want is citations of cases, and I can look at

 4     and read the cases for myself.

 5                 And, Leupold, if you want to try to find cases that

 6     suggest to the contrary, you're welcome to do so.                     You also

 7     have until Friday to get those citations to me.

 8                 Then let's get back to the plaintiffs.

 9                 From Leupold's perspective, is there anything else we

10     need to talk about?

11                 MR. PARK:     No, Your Honor, I don't think so.

12                 This is Brian Park.

13                 THE COURT:     Thank you, Mr. Park.           I now and I think

14     my court reporter now recognizes your voice.

15                 How about from the defense perspective?

16                 MR. DAVIS:     Not necessarily, Your Honor, just by way

17     of housekeeping -- this is Scott Davis, by the way -- and

18     keeping track of issues that the parties are -- we do await a

19     ruling on the Section 1498 government sales issue, I believe.

20                 THE COURT:     Yes.      We'll get it.

21                 MR. DAVIS:     And, Your Honor, one more point of

22     housekeeping.

23                 How would the Court prefer to receive the authority

24     on the doctrine of equivalents issue?              Is that a filing or an

25     e-mail to the courtroom deputy?
     Case 3:16-cv-01570-HZ   Document 219   Filed 02/26/20   Page 7 of 11
                                                                                 7



 1                 THE COURT:     You can send it as an e-mail.             That's

 2     fine.    It makes it easier that way.          You can each send me just

 3     an e-mail.     I'm just going to look at the cases and make my

 4     own decision after I have a chance to take a look at them.

 5                 MR. DAVIS:     Thank you, Your Honor.

 6                 THE COURT:     Anything else from defense?

 7                 MR. DAVIS:     No, not at this time, Your Honor.

 8                 THE COURT:     All right.      Thank you very much.         Have a

 9     good afternoon.

10                 MR. PARK:     Thank you.

11                 MR. DAVIS:     Thank you.

12

13

14                 (Proceedings concluded.)

15

16

17

18

19

20

21

22

23

24

25
     Case 3:16-cv-01570-HZ   Document 219    Filed 02/26/20   Page 8 of 11
                                                                             8



 1                                          --oOo--

 2

 3                  I certify, by signing below, that the

 4          foregoing is a correct transcript of the record

 5          of proceedings in the above-titled cause.                A

 6          transcript without an original signature,

 7          conformed signature or digitally signed signature

 8          is not certified.

 9

10

11
            /s/ Nancy M. Walker                             2-20-20
12         ______________________________                 _______________
           NANCY M. WALKER, CSR, RMR, CRR                    DATE
13         Official Court Reporter
           Oregon CSR No. 90-0091
14

15

16

17

18

19

20

21

22

23

24

25
           Case 3:16-cv-01570-HZ      Document 219                   Filed 02/26/20       Page 9 of 11
                                                                                                                           1



                       /         APPEARANCES [1] - 2:1                       David [2] - 2:8, 3:13
                                 applies [1] - 3:24                          Davis [4] - 2:11, 3:12, 4:10, 6:17
/s [1] - 8:11                    Archimedean [1] - 4:5                       DAVIS [8] - 3:12, 4:9, 4:12, 6:16, 6:21,
                                 asserting [2] - 4:4, 4:14                    7:5, 7:7, 7:11
                       1         assuming [1] - 3:24                         deadline [2] - 4:25, 5:1
                                 authority [2] - 6:1, 6:23                   decision [3] - 3:23, 4:1, 7:4
1000 [1] - 2:15                  Avenue [2] - 2:6, 2:15                      Defendant [1] - 1:8
11 [1] - 1:5                     await [1] - 6:18                            defendant [3] - 3:12, 3:13, 4:10
11th [1] - 5:11                  axis [1] - 4:19                             DEFENDANT [1] - 2:8
121 [1] - 2:12                                                               defense [2] - 6:15, 7:6
1498 [1] - 6:19                                       B                      Deming [1] - 2:9
16-cv-1570 [1] - 3:3                                                         deputy [1] - 6:25
1600 [1] - 2:13                  BEFORE [1] - 1:16                           difficulties [1] - 5:14
16th [1] - 5:4                   believes [1] - 5:19                         digitally [1] - 8:7
19th [1] - 5:12                  below [1] - 8:3                             dispute [1] - 3:25
                                 Brian [4] - 2:2, 3:10, 3:20, 6:12           disputed [1] - 3:21
                       2         brief [1] - 5:15                            District [1] - 2:15
                                 BRUNETTE [1] - 3:11                         DISTRICT [3] - 1:1, 1:2, 1:17
2-20-20 [1] - 8:11               Brunette [2] - 2:5, 3:11                    doctrine [9] - 3:16, 3:19, 4:14, 4:17, 5:3,
2020 [1] - 1:5                                                                5:5, 5:17, 5:20, 6:24
2275 [1] - 2:9                                        C
23rd [1] - 5:7
                                 case [1] - 5:10
                                                                                                  E
26th [1] - 5:6
2nd [1] - 5:2                    Case [1] - 3:3                              e-mail [3] - 6:25, 7:1, 7:3
                                 cases [4] - 6:3, 6:4, 6:5, 7:3              easier [1] - 7:2
                       3         casimir [1] - 2:8                           equivalent [1] - 5:5
                                 CASIMIR [1] - 3:13                          equivalents [8] - 3:17, 3:19, 4:15, 4:18,
3000 [1] - 2:6                   Casimir [3] - 2:8, 3:13, 4:8                 5:3, 5:17, 5:20, 6:24
301 [1] - 2:15                   Center [1] - 2:12                           expert [3] - 5:1, 5:3, 5:5
310 [1] - 2:9                    certified [1] - 8:8                         exterior [1] - 4:13
326-8186 [1] - 2:16              certify [1] - 8:3
3600 [1] - 2:3                   chance [1] - 7:4                                                  F
3:16-cv-01570-HZ [1] - 1:4       citations [2] - 6:3, 6:7
                                 claim [3] - 3:22, 3:25, 4:4                 February [1] - 1:5
                       5         CLERK [1] - 3:2                             filing [1] - 6:24
                                 concluded [1] - 7:14                        filings [1] - 5:8
503 [1] - 2:16                   conference [3] - 3:5, 4:6, 5:11             final [1] - 5:11
53562 [1] - 2:10                 conformed [1] - 8:7                         fine [1] - 7:2
                                 construction [1] - 4:4                      first [5] - 3:16, 3:17, 3:18, 4:12, 4:25
                       6         continue [1] - 4:4                          FOR [3] - 1:2, 2:2, 2:8
                                 contrary [1] - 6:6                          foregoing [1] - 8:4
600 [1] - 2:3
                                 correct [1] - 8:4                           Friday [2] - 6:2, 6:7
                                 counsel [1] - 3:8                           function [1] - 5:23
                       7         Court [4] - 5:20, 5:24, 6:23, 8:13
760 [1] - 2:6                    COURT [13] - 1:1, 1:17, 2:14, 3:14, 4:7,                         G
                                  4:11, 4:22, 5:16, 6:13, 6:20, 7:1, 7:6,
                                  7:8                                        gatekeeping [2] - 5:21, 5:23
                       9         court [3] - 3:6, 5:13, 6:14                 gathered [1] - 3:15
                                 Court's [1] - 4:20                          government [1] - 6:19
90-0091 [1] - 8:13
97204 [2] - 2:13, 2:16           Courthouse [1] - 2:15
97205 [1] - 2:7                  courtroom [1] - 6:25                                             H
98101 [1] - 2:4                  CRR [2] - 2:14, 8:12
                                                                             hang [1] - 5:13
                                 CSR [3] - 2:14, 8:12, 8:13
                                                                             HEARING [1] - 1:14
                       A                                                     Hernandez [2] - 3:4, 3:14
                                                      D                      HERNANDEZ [1] - 1:16
above-titled [1] - 8:5
                                 d/b/a [1] - 1:6                             Honor [7] - 3:21, 4:9, 6:11, 6:16, 6:21,
acceptable [2] - 5:2, 5:4
                                 DATE [1] - 8:12                              7:5, 7:7
afternoon [3] - 3:2, 3:14, 7:9
                                 dates [1] - 5:12                            HONORABLE [1] - 1:16
analysis [2] - 3:24, 5:22
                                 Daubert [1] - 5:22                          housekeeping [2] - 6:17, 6:22
         Case 3:16-cv-01570-HZ                  Document 219                 Filed 02/26/20          Page 10 of 11
                                                                                                                             2


housing [1] - 4:13                                              N                                               R
                        I                  Nancy [1] - 8:11                              rationale [1] - 3:24
                                           nancy [1] - 2:14                              read [1] - 6:4
identify [1] - 3:7                         NANCY [1] - 8:12                              ready [1] - 5:10
IN [1] - 1:1                               Nathan [2] - 2:5, 3:11                        really [1] - 6:3
INC [2] - 1:3, 1:6                         necessarily [1] - 6:16                        receive [1] - 6:23
intend [1] - 4:15                          need [1] - 6:10                               recognizes [1] - 6:14
intends [1] - 4:3                          needed [1] - 4:4                              record [2] - 3:8, 8:4
issue [7] - 3:19, 4:5, 4:17, 4:21, 5:18,   NIGHTFORCE [2] - 1:6, 1:7                     regards [2] - 5:8, 5:18
  6:19, 6:24                               Nightforce [5] - 3:3, 4:3, 4:20, 5:19, 6:1    remain [2] - 4:6, 5:12
issued [1] - 3:17                          Ninth [1] - 2:6                               replies [1] - 5:5
issues [1] - 6:18                          note [2] - 3:6, 5:19                          Reporter [1] - 8:13
                                                                                         REPORTER [1] - 2:14
                       J                                        O                        reporter [3] - 3:6, 5:13, 6:14
                                                                                         resolve [3] - 3:18, 3:23, 4:1
Jones [1] - 2:8                            occur [1] - 5:23                              resolved [1] - 4:19
Judge [2] - 3:3, 3:14                      OF [2] - 1:2, 1:15                            responses [1] - 5:4
JUDGE [1] - 1:17                           Official [1] - 8:13                           returning [1] - 5:17
                                           one [2] - 3:21, 6:21                          Rives [2] - 2:2, 2:5
                       K                   One [1] - 2:12                                RMR [2] - 2:14, 8:12
                                           oOo [1] - 8:1                                 Room [1] - 2:15
keeping [1] - 6:18
                                           opinion [3] - 3:17, 3:18, 4:20                rotation [1] - 4:19
kind [1] - 5:21
                                           OPTICS [1] - 1:6                              ruling [1] - 6:19
Klarquist [1] - 2:11
                                           OR [3] - 2:7, 2:13, 2:16
                                           OREGON [1] - 1:2                                                     S
                       L                   Oregon [2] - 1:6, 8:13
                                           original [1] - 8:6                            S.C [1] - 2:8
least [1] - 3:21
                                           outward [2] - 3:25, 5:19                      sales [1] - 6:19
leave [1] - 6:1
                                           outwardly [3] - 3:22, 4:13, 4:18              Salmon [1] - 2:12
LEUPOLD [1] - 1:3
                                           own [1] - 7:4                                 scheduling [3] - 3:4, 3:15, 4:23
Leupold [2] - 3:3, 6:5
                                                                                         Scott [4] - 2:11, 3:12, 4:9, 6:17
Leupold's [1] - 6:9
LIGHTFORCE [1] - 1:6                                            P                        Seattle [1] - 2:4
                                                                                         second [2] - 4:24, 5:13
line [1] - 5:21
                                           Park [5] - 2:2, 3:10, 3:20, 6:12, 6:13        Section [1] - 6:19
linear [1] - 4:5
                                           PARK [4] - 3:10, 3:20, 6:11, 7:10             send [2] - 7:1, 7:2
live [1] - 5:18
                                           parties [2] - 5:1, 6:18                       set [1] - 3:4
LLP [3] - 2:2, 2:5, 2:11
                                           pause [1] - 5:15                              signature [3] - 8:6, 8:7
look [3] - 6:3, 7:3, 7:4
                                           perhaps [1] - 5:21                            signed [1] - 8:7
looking [1] - 5:2
                                           perspective [2] - 6:9, 6:15                   signing [1] - 8:3
looks [1] - 5:1
                                           pertinent [1] - 4:21                          similar [1] - 3:25
                                           Plaintiff [1] - 1:4                           sound [1] - 4:8
                       M                   plaintiff [5] - 3:9, 3:10, 3:11, 3:18, 4:14   sounds [1] - 4:15
                                           PLAINTIFF [1] - 2:2                           Sparkman [1] - 2:11
mail [3] - 6:25, 7:1, 7:3
                                           plaintiffs [1] - 6:8                          spiraling [3] - 3:25, 4:18, 5:18
March [4] - 5:2, 5:4, 5:6
                                           play [1] - 4:18                               start [1] - 5:11
MARCO [1] - 1:16
                                           point [1] - 6:21                              starting [1] - 3:9
matter [3] - 3:2, 5:20, 5:21
                                           Portland [4] - 1:6, 2:7, 2:13, 2:16           STATES [2] - 1:1, 1:17
Middleton [1] - 2:10
                                           potentially [1] - 4:18                        States [1] - 2:15
might [1] - 4:9
                                           prefer [1] - 6:23                             STEVENS [1] - 1:3
motions [1] - 5:1
                                           present [1] - 3:6                             still [2] - 4:17, 5:18
move [1] - 5:10
                                           presented [1] - 5:24                          Stoel [2] - 2:2, 2:5
moving [1] - 5:9
                                           presiding [1] - 3:4                           Street [2] - 2:3, 2:12
MR [14] - 3:10, 3:11, 3:12, 3:13, 3:20,
                                           pretrial [3] - 4:6, 5:8, 5:11                 suggest [1] - 6:6
 4:9, 4:12, 6:11, 6:16, 6:21, 7:5, 7:7,
                                           PROCEEDINGS [1] - 1:15                        Suite [4] - 2:3, 2:6, 2:9, 2:13
 7:10, 7:11
                                           proceedings [3] - 5:15, 7:14, 8:5
must [1] - 5:23
                                           projecting [2] - 3:22, 4:13                                          T
                                           proposition [1] - 6:2
                                                                                         technical [1] - 5:14
         Case 3:16-cv-01570-HZ               Document 219   Filed 02/26/20   Page 11 of 11
                                                                                             3


TELEPHONIC [1] - 1:14
term [4] - 3:22, 4:12, 4:19, 5:19
terms [1] - 3:22
THE [16] - 1:1, 1:2, 1:16, 2:2, 2:8, 3:2,
  3:14, 4:7, 4:11, 4:22, 5:16, 6:13, 6:20,
  7:1, 7:6, 7:8
theory [1] - 5:23
Third [1] - 2:15
threshold [1] - 5:21
titled [1] - 8:5
today [1] - 6:2
touched [1] - 4:21
track [1] - 6:18
Trade [1] - 2:12
TRANSCRIPT [1] - 1:15
transcript [2] - 8:4, 8:6
trial [1] - 5:12
try [2] - 5:10, 6:5
Tuesday [1] - 6:2
turn [1] - 3:18

                        U
United [1] - 2:15
UNITED [2] - 1:1, 1:17
University [1] - 2:3
up [1] - 6:1
USA [2] - 1:6, 1:7

                        V
versus [2] - 3:3, 4:5
voice [1] - 6:14
vs [1] - 1:5

                      W
WA [1] - 2:4
WALKER [1] - 8:12
Walker [2] - 2:14, 8:11
waves [1] - 5:8
welcome [1] - 6:6
WI [1] - 2:10
World [1] - 2:12

                        Y
yesterday [1] - 4:1
yourself [1] - 3:7
